IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1645
                               Filed May 25, 2016


SHAIN MATTHEW MALLOY,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Duane E.

Hoffmeyer, Judge.



      An applicant appeals the court’s summary dismissal of his postconviction

relief applications. AFFIRMED.




      Rees Conrad Douglas, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       Shain Malloy appeals the district court’s summary dismissal of his

applications for postconviction relief (PCR). In 1995 Malloy was convicted of

extortion following a guilty plea and convicted of burglary following a jury trial. He

was also convicted of interference with official acts following a guilty plea in

January 2004. In June 2009, Malloy was sentenced in federal court as a “career

offender” for participating in a conspiracy to manufacture methamphetamine.

Malloy’s convictions in 1995 and 2004 were found to be “crimes of violence,”

resulting in an enhanced sentence for the 2009 conviction under the federal

guidelines. See United States v. Malloy, 614 F.3d 852, 860 (8th Cir. 2010).

       In this proceeding, Malloy claimed his attorneys in the 1995 and 2004

proceedings were ineffective for failing to advise him prior to his guilty pleas of

the possible collateral consequence of a future enhanced federal sentence. In

addition, with respect to the burglary conviction, Malloy claimed newly discovered

evidence of the victim’s recantation justifies a new trial. The PCR court rejected

these claims, finding they were time barred by the three-year statute of limitations

for PCR proceedings. See Iowa Code § 822.3 (2013). Specifically, the court

concluded, with respect to the first claim, no exception to the three-year bar is

applicable because the law has not changed with respect to counsel’s duty to

inform a defendant of the effect of a conviction on future convictions. See State

v. Christensen, 201 N.W.2d 457, 459 (Iowa 1972) (noting counsel has no such

duty to warn a defendant of the effect a conviction has on future convictions). In

addition, the court rejected Malloy’s second claim, finding the “newly discovered

evidence” Malloy offered was “merely cumulative and impeaching of the victim’s
                                         3

credibility and [was] not likely to result in a different outcome on retrial.” See

Adcock v. State, 528 N.W.2d 645, 647 (Iowa Ct. App. 1994) (outlining what a

PCR applicant must prove to prevail on a claim of newly discovered evidence

and noting “[a] witness’s recantation testimony is looked upon with the utmost

suspicion”).

       On appeal, Malloy raises these claims again.          Upon our review for

correction of errors at law, see Lopez-Penaloza v. State, 804 N.W.2d 537, 540

(Iowa Ct. App. 2011), we agree with the decision of the district court and affirm its

dismissal of Malloy’s PCR applications without further opinion pursuant to Iowa

Court Rule 21.26(1)(d) and (e).

       AFFIRMED.